DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
A new examiner has taken over examination of this application.  The previous examiner’s search has been given full faith and credit.  
Priority
Examiner notes Applicant claims priority to Provisional Application 61/988,214 and the subsequent Application 15/307,161. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed application, Application No. 15/307,161, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, namely the limitations “annular ring” or “the bottom mold section being removable from the plurality of circumferential segments”, of Claims 1, 9 and 16.  The prior applications disclose the bottom of the electromagnetic coil assembly, not the bottom mold section, . 
Therefore, Examiner notes the Effective Filing Date of the instant application will be considered as the date of filing, namely 27JUN2018. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the mold inserts 406a-c” as described in the specification, Para [0092], Ln 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 17, the limitation “one or more axial parting lines on the surface of the formed containers” lacks antecedent basis in the claims, and moreover, is indefinite for failing to particularly point out and distinctly claim how the parting lines are related to the forming mold; 
Ln 20, the limitation “flanged” lacks antecedent basis in the claims. 
Regarding Claims 6, 15, 22, Ln 2, the limitation “other similarly hard materials” is indefinite for failing to particularly point out and distinctly claim the related hardness of 
Regarding Claim 9: 
Ln 21, the limitation “parting lines in the top area of the containers” lacks antecedent basis in the claims, and moreover, is indefinite for failing to particularly point out and distinctly claim how the parting lines are related to the method for electromagnetic forming of formed containers; 
Ln 21-22, the limitation “top area of the containers” lacks antecedent basis in the claims; 
Ln 22, the limitation “flanging” lacks antecedent basis in the claims. 
Regarding Claim 17: 
Ln 2, the limitation “parting lines” lacks antecedent basis in the claims, and moreover, is indefinite for failing to particularly point out and distinctly claim how the parting lines are related to the system for forming a plurality of formed containers from a plurality of pre-form articles using electromagnetic energy; 
Ln 2, the limitation “open end of the containers” lacks antecedent basis in the claims; 
Ln 2, the limitation “flanging” lacks antecedent basis in the claims. 
Regarding Claim 21, Ln 2, the limitation “upon forming of the containers, the one or more axial parting lines on the surfaces of the formed containers are eliminated in the top area of the formed containers to be flanged” is indefinite for claiming a method step in an apparatus claim, namely eliminating parting lines.  See MPEP 2173.05(p)(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benteler, et alia (US 4,319,471), hereinafter Benteler, in view of Goto, et alia (US 2016/0221059), hereinafter Goto, further in view of Metal Forming Magazine, 05JAN1997 (web archive, https://web.archive.org/web/20060509052928/http://archive.metalformingmagazine.com/1997/01/7mfjan5.htm, site accessed 25FEB2022), hereinafter MFM.
Regarding Claim 1, Benteler discloses an apparatus for forming Col 6, Ln 33-34), comprising 
a multi-segment mold (1) (Col 7, Ln 35-36; as illustrated in at least Fig 1), 

the annular ring and the plurality of circumferential segments forming a sidewall of the multi­segment mold (as illustrated in Fig 1), 
each of the circumferential segments including an inner surface (as illustrated in Fig 1), the plurality of inner surfaces defining a desired shape of the formed containers (Col 9, Ln 7-9), 
the bottom mold section being removable from the plurality of circumferential segments (Examiner notes that, as illustrated in Fig 1, the bottom mold section and plurality of circumferential segments are separate elements and thus the bottom mold section may be removed from the plurality of circumferential segments) such that the bottom mold section is adapted to hold and move the pre-form articles into and out of the forming mold (Col 8, Ln 20-22 & Ln 28-30 describe the opening and closing of the bottom mold section) 
the annular ring being adapted to surround, hold (as illustrated in Fig 1), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and optionally shape a top area of the pre-form articles (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top area of the pre-form articles). 

Benteler is silent to an electromagnetic coil. 
Goto teaches an electromagnetic coil for forming (Para [0002], Ln 1-3).  Goto further teaches the electromagnetic coil is configured to impart an electromagnetic force on the pre-form articles when supplied with electrical energy (Para [0011], Ln 23-24), the electromagnetic force configured to urge the pre-form articles into contact with the inner surfaces of the multi-segment mold (13) to produce the formed containers (10) (Para [0004], Ln 4-9).  
Benteler is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers.  Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as disclosed by Benteler, to include the electromagnetic coil for forming, as taught by Goto, in order to reduced or eliminate deformations in the finished product. 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para “Electromagnetic Forming”, Page 6, Para “Commercial Examples” & “Possible New Applications”).  MFM further teaches that electromagnetic forming may be combined 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment mold and/or bottom mold section, as disclosed by Benteler, may be disposed about an electromagnetic coil, as taught by Goto, for the purpose of improving the forming of finished products from pre-form articles, as taught by MFM. 
Regarding Claim 2, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60). 
Regarding Claim 3, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the first seal includes a square cross-section.  Examiner notes, as illustrated in Fig 1, (26) has a square cross section. 
Regarding Claim 7, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the multi-segment mold has three segments (as illustrated in Fig 1). 
Claims 4-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benteler, in view of Goto, MFM and Zittel (US 5,730,016), hereinafter Zittel. 
Regarding Claim 4, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above.  Benteler is silent to a second seal. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM, to include a second seal, in order to separate cooling media form the forming process, as taught by Zittel. 
Regarding Claim 5, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include a second seal, having a round cross-section, since this type of seal is taught by Zittel to provide effective process sealing. 
Regarding Claim 6, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined Benteler/Goto/MFM/Zittel is not explicit to the material of the annular ring, however Zittel teaches the ceramic materials 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Examiner notes the limitation “other similarly hard materials” has been claimed without benefit of criticality or recitation of the limits of the range of hardness of the materials claimed and therefore the limitation of the material comprising the annular ring has been interpreted to be a ring used for forming a container form a pre-form article using electromagnetic energy. 
Regarding Claim 9, Benteler discloses a method for forming of formed containers (61) (Col 9, Ln 17-18 describes the formed container, Col 8, Ln 18-19 disclose the method; as illustrated in Fig 1), the method comprising the acts of: 
receiving a pre-form article (55) (Col 8, Ln 24) from an upstream process in a forming mold (Col 8, Ln 22-27); 
coupling the forming mold about the pre-form article (Col 8, Ln 38-48), the forming mold including an annular ring (26) (as illustrated in Fig 1), a bottom mold section (11) (as illustrated in Fig 1), and a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section (40) (40’) (40’’) (as illustrated in Fig 1), the annular ring and the plurality of circumferential 
Benteler is silent to an electromagnetic coil.  Goto teaches a method for forming using an electromagnetic coil (Para [0002], Ln 1-3). 
Goto further teaches disposing the pre-form article about an electromagnetic coil (as illustrated in Fig 1), the electromagnetic coil being configured to impart an electromagnetic force on the pre-form article when supplied with electrical energy (Para [0011], Ln 23-24); supplying, after the coupling of the forming mold about the pre-form article, a first electrical energy to the electromagnetic coil to produce an electromagnetic 
Benteler is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers.  Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as disclosed by Benteler, to include the electromagnetic coil for forming, as taught by Goto, in order to reduced or eliminate deformations in the finished product. 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para “Electromagnetic Forming”, Page 6, Para “Commercial Examples” & “Possible New Applications”).  MFM further teaches that electromagnetic forming may be combined with other forming methods (Page 6, Ln 27-35) to provide forming methods and resulting products not previously attainable (Page 6, Ln 27-28). 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment mold and/or bottom mold section, as disclosed by Benteler, may be disposed about an electromagnetic coil, as taught by Goto, for the purpose of improving the forming of finished products from pre-form articles, as taught by MFM. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by Benteler/Goto/MFM, with the electromagnetic coil being disposed within the forming mold, as taught by Zittel, in order to provide a compact forming apparatus. 
Benteler is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers.  Goto further teaches to electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines.
Regarding Claim 10, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the multi-segment mold has three segments (as illustrated in Fig 1)
Regarding Claim 11, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60). 
Claim 12, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Benteler further discloses the first seal includes a square cross-section.  Examiner notes, as illustrated in Fig 1, (26) has a square cross section. 
Regarding Claim 13, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Benteler is silent to a second seal. 
Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1).  Zittel further teaches an annular ring (8) provides a second seal between the multi-segment mold (2) (Col 6, Ln 49-50; as illustrated in at least Fig 4) and the electromagnetic coil (9) (as illustrated in Fig 1, the electromagnetic coil is embedded in the ring, thus sealing the coil from the multi-segment mold).  Zittel further teaches the electromagnetic coil may be hollow, and thus used to transmit cooling media, to offset the high energy transfer into the coil (Col 7, Ln 60-64). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM, to include a second seal, in order to separate cooling media form the forming process, as taught by Zittel. 
Regarding Claim 14, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6). 

Regarding Claim 15, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined Benteler/Goto/MFM/Zittel is not explicit to the material of the annular ring, however Zittel teaches the ceramic materials are preferred in the forming apparatus due to their high mechanical strength and high heat resistance, both of which are desirable due to the electrical and kinetic energy used in the forming process (Col 7, Ln 1-5, 9-14). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Examiner notes the limitation “other similarly hard materials” has been claimed without benefit of criticality or recitation of the limits of the range of hardness of the materials claimed and therefore the limitation of the material comprising the annular ring has been interpreted to be a ring used for forming a container form a pre-form article using electromagnetic energy. 
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, et alia (US 5,755,130), hereinafter Tung, in view of Benteler, Goto, MFM, and Zittel.
Claim 16, Tung discloses a system for forming a plurality of formed containers from a plurality of pre-form articles (Col 5, Ln 51-53), the system comprising: 
a plurality of forming modules, the plurality of forming modules being movably mounted relative to an infeed starwheel, the infeed starwheel configured to supply preform articles to the plurality of forming modules (as illustrated in Fig 1).  Tung further discloses the details of the forming modules including upper and lower forming dies, which move towards and away from each other by means of mechanical cams during the forming process (as illustrated in Fig 2).  Tung is silent to forming using electromagnetic energy. 
Benteler teaches an apparatus for forming Col 6, Ln 33-34), comprising 
a forming mold (1) (Col 7, Ln 35-36; as illustrated in at least Fig 1), 
the forming mold having an annular ring (26) (as illustrated in Fig 1), 
a bottom mold section (11) (as illustrated in Fig 1), and 
a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section (40) (40’) (40’’) (as illustrated in Fig 1), 
the annular ring and the plurality of circumferential segments forming a sidewall of the forming mold (as illustrated in Fig 1), 
each of the plurality of circumferential segments including an inner surface (as illustrated in Fig 1), the plurality of inner surfaces defining a desired shape of the formed containers (Col 9, Ln 7-9), 
the bottom mold section being removable from the plurality of circumferential segments (Examiner notes that, as illustrated in Fig 1, the bottom mold section and plurality of circumferential segments are separate elements and thus the bottom mold 
the annular ring being configured to surround, hold (as illustrated in Fig 1), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and optionally shape a top section of the pre-form articles (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top area of the pre-form articles). 
Benteler further teaches a forming apparatus producing the similar formed articles, without the use of complex mechanical cams and multiple forming dies moving towards and away form each other during the forming process (as illustrated in Fig 1). 
Examiner notes that Benteler teaches forming a tube (Col 6, Ln 33-34) without reference to a top or bottom.  Examiner has, therefore, interpreted the apparatus as being capable of producing the product in any desired orientation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for forming a plurality of formed containers from a plurality of pre-form articles, as disclosed by Tung, replacing the forming elements of Tung with the forming mold, as taught by Benteler, in order to produce a formed article without the need for complex mechanical cams and multiple forming dies moving towards and away form each other during the forming process. 

Goto teaches an electromagnetic coil for forming (Para [0002], Ln 1-3).  Goto further teaches the electromagnetic coil being configured to impart an electromagnetic force on the pre-form articles when supplied with electrical energy (Para [0011], Ln 23-24), the electromagnetic force being configured to urge the pre-form articles into contact with the inner surfaces of the forming mold (13) to produce the formed containers (10) (Para [0004], Ln 4-9). 
Combined Tung/Benteler is further silent to reducing or eliminating parting lines on the surface of the formed containers.  Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by combined Tung/Benteler, to include the electromagnetic coil for forming, as taught by Goto, in order to reduced or eliminate deformations in the finished product. 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para “Electromagnetic Forming”, Page 6, Para “Commercial Examples” & “Possible New Applications”).  MFM further teaches that electromagnetic forming may be combined with other forming methods (Page 6, Ln 27-35) to provide forming methods and resulting products not previously attainable (Page 6, Ln 27-28). 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment 
Combined Tung/Benteler/Goto/MFM is silent to a charging circuit and a discharge-control mechanism. 
Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1).  Zittel further teaches a charging circuit being configured to supply the electrical energy to the forming module (Col 4, Ln 7-9).  Zittel further teaches a discharge-control mechanism operatively coupled to the forming module and the charging circuit (Col 4, Ln 15-19).  Zittel is not explicit to the discharge-control mechanism being configured to selectively actuate discharge of the electrical energy from the charging circuit to a predetermined forming module, however Zittel teaches that modifications to the circuits taught may be made without departing from the original scope of the invention (Col 4, Ln 21-23). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by combined Tung/Benteler/Goto/MFM, to include the charging circuit and discharge-control mechanism, as taught by Zittel, in order to provide process control to the forming system. 
Regarding Claim 17, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Tung is silent to parting lines on the containers.  Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 

Regarding Claim 18, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Tung is silent to the annular ring provides a first seal between the multi-segment mold and the pre-form article, the first seal having a square cross-section.  Benteler teaches the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60), the first seal having a square cross-section (as illustrated in Benteler, Fig 1). 
Regarding Claim 19, c the annular ring provides a second seal between the multi-segment mold and the electromagnetic coil, the second seal having a round cross-section. 
Combined Tung/Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung/Benteler/Goto/MFM/Zittel, to include a second seal, having a round cross-section, since this type of seal is taught by Zittel to provide effective process sealing. 
Regarding Claim 20, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung/Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Examiner notes the limitation “other similarly hard materials” has been claimed without benefit of criticality or recitation of the limits of the range of hardness of the materials claimed and therefore the limitation of the material comprising the annular ring has been interpreted to be a ring used in a system for forming a plurality of formed containers from a plurality of pre-form articles using electromagnetic energy. 
Regarding Claim 21, combined c teaches all aspects of the claimed invention, as stated above.  Tung is silent to upon forming of the containers, the one or more axial parting lines on the surfaces of the formed containers are eliminated in the top area of the formed containers.  Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught 
Regarding Claim 22, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Tung is silent to the annular ring is configured to surround, hold, seal, and optionally shape a top section of the pre-form articles so as to eliminate parting lines on the surface of the formed containers. 
Benteler further teaches the annular ring being adapted to surround, hold (as illustrated in Fig 1), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and optionally shape a top area of the pre-form articles (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top section of the pre-form articles). 
Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
Examiner notes that Benteler discloses forming a tube (Col 6, Ln 33-34) without reference to a top or bottom.  Examiner has, therefore, interpreted the apparatus as being capable of producing the product in any desired orientation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by Tung/Benteler/Goto/MFM/Zittel, to include the annular ring is configured to surround, hold, seal, and optionally shape a top section of the pre-form articles, as taught by Benteler, so as to eliminate parting lines on the surface of the formed containers as taught by Goto. 
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benteler, in view of Goto, MFM, Zittel, in view of Lee (US 2017/0050230), hereinafter Lee. 
Regarding Claim 8, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Combined Benteler/Goto/MFM/Zittel is not explicit to the segments including hinges coupling the segments of the multi-segment mold. 
Lee teaches an apparatus for electromagnetic forming (para [0002], Ln 1-4).  Lee further teaches the segments of the multi-segment mold include hinges coupling the segments of the multi-segment mold such that actuating a first segment of the multi-segment mold actuates the remaining segments of the multi-segment mold (Para [0085], Ln 1-5).  Lee further teaches the benefit such hinges being the provision for ease of assembly of the multi-segment mold. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-segment mold, taught by combined Benteler/Goto/MFM/Zittel, to add the hinges coupling the segments of the multi-segment mold such that actuating a first segment of the multi-segment mold actuates the remaining segments of the multi-segment mold, as taught by Lee, in order to provide further ease of assembly of the multi-segment mold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvey, et alia (US 2,976,907), hereinafter Harvey.  Harvey teaches an electromagnetic forming apparatus and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725